Case 2:18-cv-00508-JRG Document 114 Filed 04/30/20 Page 1 of 1 PageID #: 5335




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNILOC 2017 LLC,                                  §
                                                  §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §    CIVIL ACTION NO. 2:18-CV-00508-JRG
                                                  §
SAMSUNG ELECTRONICS AMERICA,                      §
INC., SAMSUNG ELECTRONICS CO.                     §
LTD.,,                                            §
                                                  §
                Defendants.                       §


                                               ORDER
       Before the Court is the Parties’ Amended Joint Motion to Stay All Deadlines and Notice

of Pending Settlement (the “Motion”). (Dkt. No. 113.) Having reviewed and considered
    .
the Motion acknowledging that the Parties unwittingly requested a 16 day stay rather than 30

days as intended, and in light of the Motion to correct same being filed jointly, the Court is of the

opinion that it should be and hereby is GRANTED. It is therefore ORDERED that the stay

previously granted be extended, and that any and all deadlines in the above-captioned case

are STAYED though and including Wednesday, May 27, 2020, during which time

appropriate dismissal papers shall be filed.

      So ORDERED and SIGNED this 30th day of April, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
